Title: To Thomas Jefferson from David Bailie Warden, 20 March 1807
From: Warden, David Bailie
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Paris. 20 March 1807.
                        
                        I have the honor of informing you, that in Dec. last, I transmitted to you, by Capt. Rodgers, of New york,
                            the works of Mr. Lasteyrie, on the Merino breed of sheep.
                        I now send the [Memoires de Fyr], in 2 vos. which the
                            Translator begs you to accept.
                        I take the liberty of inclosing, for your acceptance, my Translation of Cuvier’s Eulogium of Priestley, and am, with great respect, 
                  Your most obedient and very
                            humble Servt
                        
                            D. B. Warden.
                        
                    